570 Smith St. Corp. v Seneca Ins. Co., Inc. (2017 NY Slip Op 02006)





570 Smith St. Corp. v Seneca Ins. Co., Inc.


2017 NY Slip Op 02006


Decided on March 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Webber, Gesmer, JJ.


653296/14 3467N

[*1] 570 Smith Street Corp., et al., Plaintiffs-Respondents,
vSeneca Ins. Company, Inc., Defendant-Appellant, Coverage Concepts, Inc., Defendant.


Ken Maguire & Associates, PLLC, Garden City (Kenneth R. Maguire of counsel), for appellant.
Weg & Myers, P.C., New York (Joshua L. Mallin of counsel), for respondents.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered September 23, 2016, which directed defendant insurer to produce documents that it had claimed were subject to the attorney-client privilege, unanimously reversed, on the law and facts, with costs, and the directive vacated.
In this action for breach of contract based on defendant insurer's failure to pay benefits due under an insurance policy, plaintiffs objected, in a letter to Supreme Court, to defendant's withholding of certain correspondence between it and its counsel on the ground that it was protected by the attorney-client privilege. Following an in camera inspection, the court directed defendant to produce the documents to plaintiff.
Following our own in camera review of the correspondence between defendant and its counsel, we conclude that it is protected by the attorney-client privilege, as the correspondence is predominantly of a legal character (see Rossi v Blue Cross & Blue Shield of Greater N.Y. , 73 NY2d 588, 593 [1989]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2017
CLERK